The employer was estopped from asserting its rights under the provisions of Workmen's Compensation Law (Cons. Laws, ch. 67), section 29, relative to written consent when it disclaimed liability and advised the employee to settle his case with the third party (Matter of Clow v. Keith's Fordham Theatre,247 N.Y. 583). The insurance carrier was not bound by such waiver. Its own written consent or waiver thereto was necessary to bind it. As against the insurer, the employee has lost his right to the deficiency (O'Brien v. Lodi, 246 N.Y. 46). His claim against the employer remains (Workmen's Compensation Law, § 53). Workmen's Compensation Law, section 54, subdivision 2, relates to jurisdiction and does not apply to a case where both insured and carrier are parties to the proceeding.
The order dismissing the award against W.A. Brodie, Inc., employer, should be reversed and the award of the State Industrial Board affirmed with costs in this court and in the Appellate Division. The order dismissing the award against the Travelers Insurance Company should be affirmed with costs against the State Industrial Board. *Page 177